Citation Nr: 1750452	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-33 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned in an August 2017 hearing.  A hearing transcript was associated with the claims file and reviewed.

The issue of service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence shows current tinnitus, with credible statements of continuity of symptomatology since service.   


CONCLUSION OF LAW

The criteria for an award of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Certain chronic diseases will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1101 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013).

The Veteran is competent to describe symptoms observable to his senses; as such, he is also competent to diagnose tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Charles v. Principi, 16 Vet. App. 370, 374 (2003).  The Board finds the Veteran credible, as his statements have been detailed and consistent.

The Board has reviewed the record and finds that the criteria for service connection for tinnitus have been met.  See 38 C.F.R. § 3.303.

First, the evidence shows tinnitus currently.  At the October 2010 examination, the Veteran reported tinnitus.  He also reported having a ringing in his ears that sounded like katydids at twilight during the Board hearing.  

Next, the evidence shows in-service noise exposure and onset of tinnitus.  The Veteran's DD 214 and 215 forms show he had service in the Republic of Vietnam and was awarded the Purple Heart, two Bronze Stars, and Republic of Vietnam Gallantry Cross.  During the Board hearing, the Veteran reported two incidents of acoustic trauma.  The first occurred in January 1970 when his unit came under direct hit from a rocket propelled grenade (RPG); the second took place in March 1970 when his unit was under fire for several hours.  These reported events are consistent with his service.  The detail and consistency of this report leads the Board to find the Veteran credible as to his in-service experience of acoustic trauma.  

Finally, the evidence shows a nexus to service.  Tinnitus is considered a chronic disease as an organic disease of the nervous system.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. § 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding that 38 C.F.R. Â§ 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system'").  As such, service connection can be shown with the Veteran's statements of continuous tinnitus symptoms.  See Walker, 708 F.3d at 1337.  The October 2010 examiner opined that tinnitus was less likely than not related to service because the electronic hearing testing conducted at enlistment and discharge shows the Veteran did not have hearing damage while in service; no significant threshold shift.  The Board finds the examiner's opinion inadequate because it does not consider the relevant evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  A comparison of the enlistment and separation examination does show a change in hearing from mostly zero and five decibel readings to 15 and 20 decibel readings (prior to conversion from ASA to ISO).    

In contrast to the examiner's opinion, the Veteran consistently reported experiencing tinnitus since service.  Indeed, he did so in the examination and at the Board hearing, stating it was like katydids at twilight.  He also reported after service having no significant noise exposure without hearing protection.  Given the generally consistent and credible lay testimony and the benefit of the doubt on the material issue of nexus, the Board finds service connection for tinnitus, a chronic disease, is warranted.  See Walker, 708 F.3d at 1336-40; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for tinnitus is granted.


REMAND

An addendum medical opinion is needed to adjudicate the Veteran's hearing loss claim.  The October 2010 examiner opined that hearing loss was not related to service because the Veteran had electronic hearing tests conducted at enlistment and separation that did not show hearing damage in service.  As discussed above, the opinion is inadequate because it does not consider all the relevant evidence.  

The Board further notes that the measurements from the audiological examinations should be converted from American Standards Association (ASA) standards to International Standards Organization - American National Standards Institute (ISO-ANSI) units.  The regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.  Both the November 1968 pre-induction and October 1970 separation examinations were prior to September 9, 1975.  Additionally, the audiologic evaluation charts in the file show that ASA was used.  One is dated November 1968 and the other is not dated but presumably is from separation.  When converted to ISO units, the October 1970 evaluation shows the following measurements at 500, 1000, 2000, 3000, and 4000 Hertz: 23, 25, 30, 25, and 20 decibels in the right ear and 30, 25, 25, 25, and 20 decibels in the left ear.  While these measurements do not show hearing loss disability in service, they show a worsening in hearing from the pre-induction examination.  On remand, the examiner should consider the implications of this worsening.

Accordingly, the case is REMANDED for the following actions:

1. Request a medical opinion from a VA audiologist on the Veteran's hearing loss claim.  The examiner should review the claims file to become familiar with the Veteran's pertinent medical history and address the following:

a. Is the Veteran's hearing loss at least as likely as not related to his established in-service noise exposure? 

Consider all lay and medical evidence, including the Veteran's reports that hearing problems began at the time of service and the worsening in hearing from pre-induction and separation evaluation when converted from ASA to ISO.  The Veteran was exposed to hazardous noise levels in service in Vietnam.  (See Reasons and Bases section above describing 
in-service acoustic trauma in the context of tinnitus.)  All opinions must be supported by a comprehensive rationale.  

If the opinion cannot be provided without resort to speculation, the examiner should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.

2. If the issue on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


